Citation Nr: 1633035	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-17 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the ears.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to July 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2014, this matter was remanded for additional development of the record.  

[The September 2014 Board decision also dismissed an appeal seeking service connection for a lung disability, to include as due to exposure to asbestos, and granted service connection for residuals of a cold injury to the hands and feet.]  


FINDING OF FACT

The Veteran is not shown to have residuals of a cold injury to the ears.


CONCLUSION OF LAW

Service connection for residuals of a cold injury to the ears is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in January and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), and VA medical records have been secured.  He was afforded a VA examination to determine the existence and etiology of any residuals of a cold injury to the ears.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the June 2014 hearing, the undersigned identified the issue.  The Veteran's testimony was focused on the elements necessary to substantiate the instant claim; it reflects that he is aware of the elements necessary to substantiate his claim, and what must still be shown. A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in January 1963 he was treated for exposure [to cold].  He was treated with warm soaks to the hands.  On June 1965 service separation examination, his ears were normal.  

The Veteran's service personnel records show that in December 1962 he was administratively transferred from the CGC Sauk to the GRUCOM NYK for messing and berthing as a result of ship casualty in the Hudson River. 
VA outpatient treatment records show that when the Veteran was seen in February 2003 it was noted he had frostbite in service and had circulation problems.

In his claim seeking service connection for frostbite of the ears filed in January 2010, the Veteran stated that he was on the Coast Guard Cutter Sauk when it sank in December 1962 and that, as a result, suffered cold injuries to his ears.

On March 2016 VA examination for cold injury, the Veteran stated he was on an icebreaker when it ran into a reef and the ship rolled over.  He stated he was on a raft and was in water up to his knees.  He said the temperature was zero degrees.  He stated his ears were exposed during this incident.  When the examiner asked if there had been pain in his ears in 1962, the Veteran reported it was uncomfortable, but that he did not have pain.  He said the skin on his ears developed blisters that turned black and then the skin peeled off.  There was no deep damage to the deeper tissues of the ears.  There was no loss of tissue of the external ears.  He stated his ears have been sensitive to cold since then.  The diagnosis was cold exposure/injury.  The examiner noted the Veteran had not been complaining to examiners about his ears and that examination of the ears was normal, with no tissue loss or sensitivity to touch, and color normal.  She opined it was less likely as not that any ear condition was incurred in or caused by service.  She stated it was possible that the cold exposure in service might have caused a superficial injury to the Veteran's ears, but not the deep tissue injury usually considered to be a "cold injury."  She noted that the June 1965 report of medical history made no mention of residuals of any cold injury, and that over the years, the Veteran was not reporting to VA providers that he was having any problems with his ears.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

During the June 2014 hearing before the undersigned, the Veteran testified he was exposed to extremely cold temperatures before he was rescued.  It is not in dispute that he was exposed to cold in service.  However, while STRs confirm he received treatment for a cold injury to his hands, there is no reference to any complaints or findings concerning the ears.  When the Veteran was seen at a VA facility in June 2014, he reported suffering frostbite in service, but did not describe any problems relating to a cold injury to the ears.  Thus the record suggests that any cold injury to the ears in service was acute, without lasting effects.  As is noted above, on March 2016 VA examination, the examiner found that the Veteran did not have any tissue loss or other indication of a cold injury to the ears.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, there is no proof that the Veteran has residuals of a cold injury to the ears.  Accordingly, he has not met the threshold requirement for substantiating such claim, and the appeal seeking service connection for residuals of a cold injury to the ears must be denied.  


ORDER

Service connection for residuals of a cold injury to the ears is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


